Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
The amended claim set filed 09/14/2022 is acknowledged. Claims 1-16 are currently pending. Of those, no Claims are withdrawn, Claims 4 and 14 are currently amended, no Claims are new. No claims are currently cancelled.
Claims 1-16 will be examined on the merits herein.
Response to Amendment
The amendment filed 09/14/2022 has been entered.
Objections Withdrawn
Applicant’s amendments to the Specification have overcome all objections to the specification previously set forth on pg. 2 of the Non-Final Office Action mailed 08/19/2022. Accordingly, the objections are withdrawn.
Applicant’s amendments to Claims 4 and 14 have overcome all objections to the claims previously set forth on pg. 2 of the Non-Final Office Action mailed 08/19/2022. Accordingly, the objections are withdrawn.
Rejections Withdrawn
Applicant’s amendment to Claim 14 has overcome the 112(b) rejections regarding the phrases “after reoxygenation of the tissue” and “introducing the reaction substrate and the reaction enzyme into the third hermetically sealed container” as previously set forth on pg. 8 of the Non-Final Office Action mailed 08/19/2022. Accordingly, the rejections are withdrawn.
Applicant’s arguments have overcome the 112(b) rejection of Claim 14 regarding the phrase “a predetermined rate of reoxygenation of the tissue” as previously set forth on pg. 7 of the Non-Final Office Action mailed 08/19/2022. Accordingly, the rejection is withdrawn. The examiner thanks the applicant for their clarification of the intent for the claim and acknowledges the applicant’s definition of this phrase as referring to any predetermined rate of reoxygenation, even a very long one. This definition for the phrase will be used in this and future Office Actions.
Claim Interpretation
	The examiner thanks the applicant for their clarification of the intent for the claim and acknowledges the applicant’s definition of “after the reaction is complete” as when either (1) all the oxygen in the sample is consumed, such as when the amount of reaction enzyme has been selected to induce a predetermined rate of hypoxia, or (2) all the PCA is consumed, such as when the amount of reaction enzyme has been selected to induce a predetermined amount of hypoxia less than anoxia. This definition for the phrase will be used in this and future Office Actions.
Rejection(s) Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-16 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the reasons of record in the action mailed 08/19/22 and for the reasons set forth below. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The applicant argues (Remarks, 09/14/22, pg. 22) that the inventors did not intend to limit the invention to the use of PCD and PCA as the oxygen-scavenging enzyme and substrate and, therefore, that a broader "genus is contemplated". The examiner agrees with the applicant that a broader genus may have been contemplated. 
However, the examiner notes that merely contemplating a broader genus is not sufficient to demonstrate possession of the genus to one of ordinary skill in the art at the time of filing. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. See MPEP 2163. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). See MPEP 2163.
As described in the rejection mailed 08/19/22, applicant reduced to practice an invention using PCD and PCA. However, applicant did not disclose relevant, identifying characteristics for an invention using any other enzyme or substrate. Therefore, applicant only demonstrated possession of an invention using PCD and PCA.
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. See MPEP 2163. A single enzyme-substrate pair, as disclosed by the specification, is not representative of the entire genus of oxygen-scavenging enzymes and their corresponding substrates. Therefore, the applicant has not demonstrated possession of a representative number of species within the genus and the applicant’s argument is found unpersuasive.
The applicant also argues (Remarks, 09/14/22, pg. 23) that the applicant actually references other exemplary oxygen-scavenging-enzymes and substrates in the application including the Glucose oxidase/catalase system (GOC) and Pyranose Oxidase/Catalase (POC). The examiner agrees that these enzyme-substrate pairs were referenced. 
Relevant selections from MPEP 2163 are cited in the response to applicant’s first argument. A mere “reference” to the GOC and POC system is not sufficient to demonstrate possession of an invention using these enzyme-substrate pairs. Further, the GOC and POC systems are only referenced in the context of “well established examples” found in the prior art [0023]. 
As described in the rejection mailed 08/19/22, the applicant has not demonstrated possession of the invention using the GOC or POC systems because the specification does not provide a detailed description of how these enzyme-substrate pairs would be used in the invention that would avoid the known limitations associated with their “well established” [0023] uses. In contrast, by only disclosing limitations associated with the GOC and POC systems and not disclosing methods to overcome those limitations, the specification appears to teach away from the use of the GOC and POC systems. Therefore, this argument is found unpersuasive.
The applicant also argues (Remarks, 09/14/22, pg. 23) that several of the perceived criticisms cited by the Examiner are unrelated to the use of GOC and POC. The Examiner cites to statements in paragraph [0024] of the application, but these statements are not directed to the use of any specific oxygen-scavenging enzymes and substrates. The statement in question reads: “Significantly, these methods have not been suitable for assessing tissues and changes in tissues occurring at different rates of increasing hypoxia (or tissue deoxygenation) and decreasing hypoxia (on tissue reoxygenation) levels, as well as at different resultant levels of deoxygenation and reoxygenation, especially, combined with multiple cycles of such hypoxia and reoxygenation” [0024]. 
One skilled in the art would interpret this sentence as referring to all methods of inducing hypoxia that had been discussed prior, including GOC and POC. This is particularly true because the use of the GOC and POC systems are “well established” [0023], and if these limitations did not apply to the GOC and POC methods, the inventors would not “have recognized a need for a method and system to allow for reliable experimentation under variable hypoxic conditions” [0024]. Therefore, this argument is found unpersuasive.
The applicant also argues (Remarks, 09/14/22, pg. 23-24) that even those criticisms that are related to GOC and POC do not preclude use of GOC and POC within the invention and therefore the use of PCA/PCD has certain advantages over GOC and POC and amounts to a preferred embodiment relative to GOC and POC. 
Although the modifications required to use the GOC and POC systems in the claimed method could potentially be derived by one skilled in the art, there is not a detailed description of these modifications in the specification, nor is there any teaching to suggest where to find art that would teach how to modify the GOC or POC systems for use in the invention. In particular, there is no detailed description of how these enzyme-substrate pairs would be used in the invention that would avoid the known limitations associated with their “well established” [0023] uses that were discussed in the action mailed 08/19/22. In contrast, by only disclosing limitations associated with the GOC and POC systems and not disclosing methods to overcome those limitations, the specification appears to teach away from the use of the GOC and POC systems. The overall disclosure related to the use of GOC and POC in the invention is not a detailed description of an invention ready for patenting, and therefore possession is not demonstrated for the use of these enzyme-substrate pairs. Therefore, this argument is found unpersuasive.
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive. Therefore, the rejection is maintained.
New Rejection(s)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 7-8, and 11-12 of copending Application No. 17/889,902 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding instant Claim 1, ‘902 Claim 1 teach a method comprising the steps of (1) providing a first sample of a cellular unit (or a tissue) in a first hermetically sealed container; and (2) inducing at least one of a predetermined amount of hypoxia less than anoxia and a predetermined rate of hypoxia in the first sample of the tissue in the tissue sample; and (3) measuring values for one or more variables at a plurality of different times, which would make obvious “assessing an effect of hypoxia on a tissue.” ‘902 Claim 7 further teaches introducing a first amount of a reaction substrate and a second amount of a reaction enzyme into the hermetically sealed container, where the first amount of the reaction substrate and the second amount of the reaction enzyme are selected to induce at least one of the predetermined amount of hypoxia and the predetermined rate of oxygen consumption in the first and second supporting mediums during a reaction between the reaction substrate and the reaction enzyme. ‘902 Claims 1 and 7 do not specifically teach the steps of determining a first amount of a reaction substrate to be introduced into the first hermetically sealed container and determining a second amount of a reaction enzyme to be introduced into the first hermetically sealed container, as recited in instant Claim 1, but these steps would be obvious in light of ‘902 Claim 7, where the amount of substrate and enzyme added to the container is determined in advance in order to induce the predetermined amount of hypoxia and/or the predetermined rate of oxygen consumption.
Regarding instant Claims 2-4, ‘902 Claim 8 teaches that the reaction substrate may comprise protocatechuic acid and the reaction enzyme may comprise protocatechuate dioxygenase.
Regarding instant Claim 5, ‘902 Claims 11-12 teaches that the cellular unit (or tissue) may comprise hemoglobin, which is found in blood. 
Regarding instant Claim 6, ‘902 Claim 12 teaches that a variable that can be measured in the cellular unit (or tissue) is a level, or concentration, of deoxygenation of hemoglobin.
Regarding instant Claim 7, ‘902 Claim 11 teaches that a variable that can be measured in the cellular unit (or tissue) is a rate of hemoglobin deoxygenation.
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Tarasev et al. (2017; IDS filed 04/12/2021) teaches a method of assessing the effect of hypoxia on a tissue, but uses an anaerobic chamber rather than an enzymatic reaction to induce hypoxia.
Other pieces of art which teach the use of a PCA/PCD reaction to consume oxygen do not use hermetically sealed containers. Both Aitken et al. (2008; IDS filed 04/12/2021) and Patil et al. (2000; IDS filed 04/12/2021) employ a PCA/PCD reaction in the context of flow cells which are not hermetically sealed and therefore need to be scrubbed of oxygen. Furthermore, other oxygen-consuming enzymatic reactions known to the art are not generally performed within a hermetically sealed container. Swoboda et al. (2012; IDS filed 04/12/2021) also used non-hermetically sealed flow cells when comparing the PCD, GOC, and POC reactions. Furthermore, Askoxylakis et al. (2011; PTO-892) used the GOC reaction to consuming oxygen in the context of tissue culture, and used a standard multi-well plate for their tissue samples instead of a hermetically sealed container.
Finally, in references where enzymatic reactions are used to deoxygenate a sample in a hermetically sealed container, there is no reason to combine with a method of assessing the effect of hypoxia as claimed and in Tarasev et al. Campbell et al. (2011; PG-PUB No. US-20110269159-A1; PTO-892) describes using the GOC system to inactivate leukocytes prior to performing an immunoassay in a hermetically sealed container in order to reduce or eliminate leukocyte immunosensor interference. However, Campbell et al. does not measure the effect of hypoxia on a sample; instead, they measure the concentration of an analyte in leukocyte-inactivated conditions, and hypoxia is one example of a leukocyte-inactivating condition. In the experimental method described in the instant application and in Tarasev et al., leukocyte activity is not problematic because the instant application is not performing an immunoassay. Further, it is not clear that the Campbell container could be used for measuring hemoglobin oxygenation as in the instant method.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA NICOLE DICKENS whose telephone number is (571)272-0381. The examiner can normally be reached M-R 8:30-4:30, and every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIA NICOLE DICKENS/              Examiner, Art Unit 1645            

/GARY B NICKOL/               Supervisory Patent Examiner, Art Unit 1645